Mr. JUSTICE EGAN dissenting: I must respectfully dissent from the majority opinion. I am not persuaded that the evidence is so overwhelming that whatever errors may have occurred are harmless. The State’s case essentially depends on the credibility of the informer, Sylvia Carter, and the police officer, Augustus Stanfield. The defense attorney in his closing argument focused entirely on their credibility and, I believe, correctly so from a tactical point of view. He pointed out what, it may be fairly argued, could be considered improbabilities in the testimony of Stanfield, namely, the ability to see the transaction on a dark street from over 60 feet away and the improbability that the transaction would have taken place out on the street. Stanfield had known her for over five years. He testified at the post-trial motion that he took her to the Grand Jury and had seen her on several occasions since the occurrence “on other matters.” She had an “employee number” in their “confidential files.” She first came to them in the first part of 1968 and was “an employee to help [them] with narcotics cases and [they] were trying to help her dispose of her habit.” I point up the relationship between the police officer and the informer to answer the possible observation that, although her credibility as an addict informer is subject, as a matter of law, to careful scrutiny, Stanfield’s is not. In view of the crucial nature of their credibility, I believe that error of constitutional magnitude occurred and that it was not harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18. The date of the offense was July 23, 1968. A discovery motion was filed on August 6, 1970. As part of the motion the defense sought to examine the police record of Sylvia Carter. At the hearing on the motion the following occurred (where the record refers to “Sylvia Slater,” it means Sylvia Carter): “DEFENSE ATTORNEY: Secondly, I had made an earlier motion, a motion for the production of the arrest and conviction report of the informer in this case, Sylvia Slater, alias four or five names. I am not familiar with all the names. And I haven’t received the copy yet as to her police report. I know she has a record, I know she has a conviction on that, and I would like to know if there are any provables to be used in impeachment if she takes the stand. STATE’S ATTORNEY: Your Honor, I don’t have that record. I presume Detective Stanfield knows that, what, if any, background she has. If the Court orders me to ascertain that, I shall furnish it. But I would submit that unless the Court orders me to do so, the People would object to doing that, the feeling that there would be anything of a non-provable nature would be improper for the defendant’s use anyway. I will abide by whatever the Court— THE COURT: A non-provable now? STATE’S ATTORNEY: Yes, say any non-infamous crime or conviction she may have. I don’t know if she does or doesn’t. THE COURT: Why don’t we reserve this ruling until we find out the status of it. Reserve the ruling on that.” After the jury was selected the following occurred: “DEFENSE ATTORNEY: First of all, I made a motion for the production of Sylvia Slater’s criminal record. I believe I am entitled to that, if there are any provables, so far as for impeachment purposes. As of yet, I don’t have any copy of a record, to examine that. And I feel that she may take the stand today. And I would like to have that copy before I begin my cross-examination. STATE’S ATTORNEY: Your Honor, yesterday when counsel made this motion I objected, stating that it was a matter that could be subpoenaed, and unless the Court ordered me to do so, I would then turn it over. But until that order I felt it would not be proper. I would state for the record that Sylvia Slater, also known as Mary Lou Wilkes has no convictions which would be used to impeach her credibility as a witness under the statutes of the State of Illinois, and if the Court so orders, then I would furnish counsel with one tomorrow, but I couldn’t do it today. DEFENSE ATTORNEY: Just in response, if we were to subpoena the criminal record— THE COURT: Wait, now just a minute. You are saying to this Court that she has no record that can be used for impeachment purposes? STATE’S ATTORNEY: That’s correct. THE COURT: Well, that is counsel’s position. Counsel wants it to be used for impeachment, is that correct? ■' DEFENSE ATTORNEY: That’s correct. THE COURT: Well, if there is no record, if the record does not contain any impeachment conviction, or convictions which can be used to impeach, well, then of course we have no problem. DEFENSE ATTORNEY: Well, there may be charges pending, to show motive. And I believe I am entitled to go into that. THE COURT: Well, you can ask her. The record won’t show any pending charges, will it? DEFENSE ATTORNEY: Sure it will. The record will show pending charges. STATE’S ATTORNEY: It may or may not. It depends on the time the record was made up, and file relation to the time of any arrest. I am not talking about Miss Slater. THE COURT: Are there any pending charges you knovz of? STATE’S ATTORNEY: I asked Miss Slater, and I asked the police officer, and I was told there were not. DEFENSE ATTORNEY: Another question, and this is a criminal case, were there any pending charges then at the time this occurred? STATE’S ATTORNEY: Not that I am aware of. Mr. O’Gara and I were speaking to Miss Slater today, and I was told she has been arrested in the past, but there is nothing pending in the month of July, 1968, and that she has also no convictions of an infamous nature which can be used against her. THE COURT: AI1 right. DEFENSE ATTORNEY: Well, that might satisfy the Court, but it doesn’t satisfy me. THE COURT: Well, what does counsel want? DEFENSE ATTORNEY: A copy of the record. THE COURT: Counsel is not entitled to a copy of the record except for impeaching purposes. Isn’t that what you said? DEFENSE ATTORNEY: That is correct. THE COURT: And if there is no impeachable matter in that record, then what are we talking about? DEFENSE ATTORNEY: Well, I would like to look at that. Certainly I wouldn’t go into it if I had the record.” (Emphasis added.) Her complete record was never disclosed until the State filed its brief in this court and attached a copy. That record shows that Sylvia Carter, under the name of Sylvia Lake, was arrested for theft on April 26, 1971, and armed robbery on April 28, 1971. The armed robbery was stricken on the State’s motion on May 10, 1971, but the theft charge was not stricken, also on the State’s motion, until July 14, 1971. The trial began On May 28, 1971, and was completed on June 5, 1971. It would thus appear that at the time Sylvia Carter testified she then had the charge of theft pending against her. That fact could properly be brought to the attention, of the jury. And it is inescapable that the trial judge and defense attorney were misled by the false information ascribed by the prosecutor to his two witnesses. . Her police record began in 1948 and contains over 80. arrests, most of them for prostitution or narcotics violations. There were some fines and jail sentences, although most of the arrests did not result in conviction.-. She did receive a five-year sentence for violation of the Federal Narcotics Law in 1957. From the date of Galloway’s arrest until his trial, she. had been arrested nine times. These resulted in a $25 fine and a six-month’s supervision; in two cases leave to file was denied; all others were stricken on motion of the prosecution or dismissed for want of prosecution. In my opinion' the defense attorney could properly seek to determine, if the actions- of the prosecuting authorities, at least in those cases stricken or dismissed for want of prosecution; were in any way-connected with her testimony against Galloway. Moreover, since the pending charges could have been shown, I believe that all previous convictions could be inquired into in determining whether of not she was aware that they could be considered in aggravation of her penalty. In the cross-examination of Sylvia Carter the following occurred: “Q. Have you ever received any promises or favors from the police department for your testimony? . - A. No, I haven’t, not. Q. Prior to today had you ever been arrested by Officer Stan-field? A. I have never been arrested by Officer Stanfield. Q. Well, have you ever been arrested on narcotics charges by members of the Vice Control Division who know Officer Stan-field? A. No, I haven’t, not.” . This exchange is but one other example of how the failure to disclose her arrest record prejudiced the defendant. He would have been able to learn that, while she had not been arrested by Stanfield or members of the Vice Control Division who knew Officer Stanfield, she had been arrested between the arrest of Galloway and the trial by Officers from the. Second and Third Districts. The Assistant State’s Attorney insisted that the defendant was not entitled to a copy of the record; he expressly stated for the record that the witness had “no convictions which could be used to impeach her credibility as a witness under the statutes of the State of Illinois.” When the defense attorney stated that there might be charges pending and that he would be entitled to inquire about them to show motive, the Assistant State’s Attorney said: “I asked Miss Slater [Carter] and I asked the police officer, and I was told there were not.” The defense attorney still insisted that he was entitled to look at the record and said he certainly wouldn’t go into any matters he could not properly inquire about. I note this latter statement of the defense attorney in response to the argument that the attorney did not ask the witness whether she had any charges pending. It is reasonable to assume that, after a lawyer is told that there are no pending charges, he will not ask about them, lest he incur the displeasure of the trial judge. I believe under these facts that we must charge the prosecution, with the knowledge of the pending charges and of those disposed of between Galloway’s arrest and trial. To hold otherwise would permit a prosecutor to deliberately insulate himself from any information that he could be expected to acquire by reasonable diligence and then be excused for his failure to learn of it. The trial judge put the decisive question squarely to the prosecutor: “Wait, now just a minute. You are saying to this court that she has no record that can be used for impeachment purposes?” And the prosecutor answered: “That’s correct.” If the State was content to rely on what Sylvia Carter and the police officer told it informally, the State should accept the consequences. In the recent case of People v. Kucala, 7 Ill.App.3d 1029, 1034, 288 N.E.2d 622, the court invoked Brady v. Maryland, 373 U.S. 83, and held that failure of the prosecutor to produce a statement of a witness was prejudicial error “irrespective of [the prosecutor’s] good or bad faith.” In Giglio v. United States, 405 U.S. 150, an Assistant United States Attorney made a promise of immunity to a witness; the trial assistant was unaware of the promise; the Supreme Court reversed the conviction holding at page 154: “To the extent this places a burden on the large prosecution offices, procedures and regulations can be established to carry that burden and to insure communication of all relevant information on each case to every lawyer who deals with it.” It is not too much to expect a prosecutor to take more steps to insure the accuracy of his statements to a trial judge on a crucial matter than are disclosed by this record. In Barbee v. Warden, Maryland Penitentiary, 331 F.2d 842, the defendant was found guilty of assault with intent to commit murder. At his trial the- prosecution introduced his revolver without disclosing at any time, to the court or to the defense, reports of ballistics and fingerprint tests made by the police department which cast grave doubt upon the defendants involvement in the shooting. There was nothing to indicate that the State’s Attorney had been told by the police of the existence of the reports. The court held that the effect of the non-disclosure was not neutralized because the prosecuting attorney was not shown to have knowledge of the exculpatory evidence and that failure of the police to reveal such material evidence in their possession was equally harmful to a defendant whether the information was purposely or negligently withheld. While I am not suggesting that, in all cases where information favorable to a defendant is known only to some comparatively obscure person in the prosecutorial apparatus, failure to disclose should be imputed to the State, I believe that under the peculiar circumstances of this case, where the prosecutor was placed on notice of the possible existence of other admissible charges, simple justice requires that we reverse and remand this case for a new trial. See the collection of cases on this subject in 34 A.L.R.3d 16. I also believe that the closing argument of the prosecutor constituted reversible error. He argued that the defendant was a “ghoul” that feeds —not fed — on living human beings; that “evil men such as this defendant who for greed will go out and be a parasite upon the bodies of other people.” Other remarks of a similar nature are as follows: “But there are people, Jerry Galloway is one of them, out there selling narcotics, and that is why we are here, because we have to stop this. * # *. Those are the type of people who go out and use heroin. Those are the type of people who have to have a crutch. And Jerry Galloway gladly supplies that crutch for $40. That is all he cares about other people. All he wants is more money. And it is easy money. * * *. [T]hen cut Jerry Galloway loose, let him go right out that back door, right out into the street. He will be back at 61st and Prairie at Willa’s Tavern. * * *. This man, Mr. O’Gara said, is a parasite on society. He is exactly that. He preys upon the weakest character, the weak in mind, people whose bodies are weakened as a result of this.” (Emphasis added.) All these remarks, I believe, were designed to convince the jurors that the defendant was in the business of selling narcotics. A similar argument was condemned in People v. Lewerenz, 24 Ill2d 295, 300, 181 N.E.2d 99. Last, I believe the refusal to permit the defense attorney to cross-examine the informer about her source of narcotics was improper. (People v. West, 3 Ill.App.3d 106, 118-119, 278 N.E.2d 233.) This questioning was particularly pertinent in light of the post-trial testimony of Officer Stanfield- that tire informer was “an employee to help [them] with narcotics cases and [they] .were trying to help her dispose of her habit.” How they were helping her dispose of her habit was never disclosed. ■ For these reasons I conclude that prejudicial error occurred depriving this defendant of a fair trial and that the judgment should be-reversed and the cause remanded for a new trial.